DETAILED ACTION
Preliminary Amendment
The preliminary amendment filed on August 13, 2020 has been entered. The claims pending in this application are claims 46-60. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 46-55, drawn to a method, classified in CPC C12N 15/10. 
II. 	Claims 56-60, drawn to a kit, classified in CPC C07H 21/02 and 21/04. 
The inventions are independent or distinct, each from the other because:
Groups I and II are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as step (d) in claim 46 of Group I is not required for Group II while the search such as a kit in claim 56 of Group II is not required for Group I. 
Group I contains claims directed to the following patentably distinct species:
(1)	the non-polyadenylated RNA is a microRNA or a small RNA (claim 52)
(2)	the non-polyadenylated RNA is a siRNA or a small RNA (claim 52)
The species are independent or distinct because these species are directed to different non-polyadenylated RNAs which have different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 46-51 and 53-55. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (1) and (2) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Dr. Bret Field (Reg. No. 37,620) on November 30, 2021, a provisional election was made without traverse to prosecute the invention of Group I,  claims 46-55 and species (2) (the non-polyadenylated RNA is a siRNA, see claim 52). Affirmation of this election must be made by applicant in replying to this Office action.  Claims 56-60 and species (1) have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). Claims 46-55 and species (2) will be examined. 

Specification
The disclosure is objected to because of the following informalities: cases 15/469,364 and 14/478,978 have been patented, applicant is required to update these information in the first paragraph of the specification.   
Appropriate correction is required.

Claim Objections
Claim 50 is objected to because of the following informality: “comprise a polyadenylation (poly A) sequence” should be “form a polyadenylation (poly A) sequence on the precursor RNA”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-55 are rejected under 35 U.S.C. 103 as being unpatentable over Linnarson (US 2012/0010091 A1, published on January 12, 2012) in view of Chiang et al., (US 2009/0220969 A1, published on September 3, 2009) and Seligmann et al., (US 2014/0087954 A1, priority date: May 4, 2011). 
Regarding claims 46 and 53-55, Linnarson teaches a method comprising: c) combining: i) the template RNA (ie., mRNA); ii) a template switch oligonucleotide (TSO) comprising a first nucleotide sequence domain; iii) a polymerase having terminal transferase activity (eg., Superscript II RT); iv) a first strand primer (ie., the cDNA synthesis primer) comprising a first domain that hybridizes to the template RNA and a second domain having a nucleotide sequence that is different from said first nucleotide sequence domain present in the TSO; and v) dNTPs; in a reaction mixture under conditions sufficient to produce a product nucleic acid (eg., first strand cDNA-RNA hybrid) comprising the template RNA and the TSO hybridized to adjacent regions of a single product nucleic acid (eg., first strand cDNA) comprising the first strand primer and a region polymerized from the dNTPs by the polymerase; and d) amplifying the product nucleic acid with a forward primer and a reverse primer (eg., an upstream primer and a downstream primer) wherein the forward and reverse primers are different and hybridize to different sequences of the product nucleic acid as recited in claim 46 wherein the polymerase is a reverse transcriptase (eg., Superscript II RT) as recited in clam 53, the template switch oligonucleotide, the first strand primer, or both the template switch oligonucleotide and the first strand primer comprise a sequencing platform adapter construct that is utilized by a sequencing platform (eg., 5’ region of the template switch oligonucleotide in Figure 3 is capable of serving as a sequencing primer binding domain) as recited in claim 54, and the sequencing platform adapter construct comprises a sequencing primer binding domain as recited in claim 55 (see abstract, paragraphs [0011], [0035], [0037], [0048] to [0051], [0057], [0058], [0063], and [0066] to [0068], Example 1, Figures 2-4, and claims 1-23, 26, and 31-33). 
	Linnarson does not disclose that a) providing a precursor ribonucleic acid (RNA) and (b) adding a plurality of non-templated nucleotides to an end of the precursor RNA to produce a template RNA wherein each of the forward primer and the reverse primer comprises a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform and the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform as recited in claim 46,  
sequencing the amplified product nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures at least portion of the capture sequence of the sequencing platform adapter construct as recited in claim 47 wherein the non-templated nucleotides are added to the 3’ end of the precursor RNA as recited in claim 48, the non-templated nucleotides are added in an enzymatic reaction as recited in claim 49, the non-templated nucleotides form a polyadenylation (poly A) sequence on the precursor RNA as recited in claim 50, the precursor RNA is a non- polyadenylated RNA as recited in claim 51, 
and the non-polyadenylated RNA is a siRNA as recited in claim 52. 
	Chiang et al., teach a) providing a precursor ribonucleic acid (RNA) (siRNA) and (b) adding a plurality of non-templated nucleotides  to an end of the precursor RNA to produce a template RNA (ie., siRNA having a polyA sequence) as recited in claim 46 wherein the non-templated nucleotides are added to the 3’ end of the precursor RNA as recited in claim 48, the non-templated nucleotides are added in an enzymatic reaction (ie., using a poly(A) polymerase) as recited in claim 49, the non-templated nucleotides form a polyadenylation (poly A) sequence on the precursor RNA as recited in claim 50, the precursor RNA is a non-polyadenylated RNA (ie., siRNA) as recited in claim 51, and the non-polyadenylated RNA is a siRNA as recited in claim 52 (see paragraphs [0007] to [0013] and [0022], Figure 1, and claims 1-25). 
Seligmann et al., teach that the forward primer and the reverse primer comprise a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform (eg., the primers containing an experimental tag or a sequencing tag that permits capture of the NPPF amplicon onto a substrate (for example by hybridization to a probe on the substrate having a sequence complementary to the capture sequences on the NPPF amplicon)) wherein the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform as recited in claim 46 and sequencing the amplified product nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the at least portion of the capture sequence of the sequencing platform adapter construct as recited in claim 47 (see paragraphs [0009], [0044], [0047], and [0210] and claims 1, 8, and 10). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 46-52 by 
providing a precursor ribonucleic acid (RNA) (siRNA), adding a plurality of non-templated nucleotides to an end of the precursor RNA to produce a template RNA (ie., siRNA having a polyA sequence) and sequencing the amplified product nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the least portion of the capture sequence of the sequencing platform adapter construct wherein each of the forward primer and the reverse primer comprises a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform, the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform, the non-templated nucleotides are added to the 3’ end of the precursor RNA, the non-templated nucleotides are added in an enzymatic reaction (ie., using a poly(A) polymerase), the non-templated nucleotides form a polyadenylation (poly A) sequence on the precursor RNA, the precursor RNA is a non-polyadenylated RNA (ie., siRNA), and the non-polyadenylated RNA is a siRNA in view of the prior arts of Linnarson, Chiang et al., and Seligmann et al..  One having ordinary skill in the art would have been motivated to do so because Chiang et al., have taught providing a precursor ribonucleic acid (RNA) (siRNA) and adding a plurality of non-templated nucleotides to an end of the precursor RNA to produce a template RNA (ie., siRNA having a polyA sequence) as recited in claim 46 wherein the non-templated nucleotides are added to the 3’ end of the precursor RNA as recited in claim 48, the non-templated nucleotides are added in an enzymatic reaction (ie., using a poly(A) polymerase) as recited in claim 49, the non-templated nucleotides form a polyadenylation (poly A) sequence on the precursor RNA as recited in claim 50, the precursor RNA is a non-polyadenylated RNA (ie., siRNA) as recited in claim 51, and the non-polyadenylated RNA is a siRNA as recited in claim 52 (see paragraphs [0007] to [0013] and [0022], Figure 1, and claims 1-25) while Seligmann et al., have successfully shown sequencing the amplified nucleic acids by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the at least portion of the capture sequence of the sequencing platform adapter construct wherein each of the forward primer and the reverse primer comprises a sequencing platform adapter construct comprising at least a portion of a capture sequence that is utilized by a sequencing platform (eg., the primers containing an experimental tag or a sequencing tag that permits capture of the NPPF amplicon onto a substrate (for example by hybridization to a probe on the substrate having a sequence complementary to the capture sequences on the NPPF amplicon)) and the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform as recited in claims 46 and 47 (see paragraphs [0009], [0044], [0047], [0210], [0220] and [00225], and claims 1, 8, and 10), the simple substitution of one kind of template RNA sample (ie., the template RNA sample containing mRNA taught by Linnarson) from another kind of template RNA sample (ie., the template RNA sample containing siRNA comprising a 3’ polyadenine sequence taught by Chiang et al.,), and the simple substitution of one kind of forward primer and reverse primer (ie., the forward primer and reverse primer taught by Linnarson) from another kind of forward primer and reverse primer (ie., the forward primer and reverse primer taught by Seligmann et al.,) during the process of performing the method recited in claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the template RNA sample containing mRNA taught by Linnarson and the template RNA sample containing siRNA comprising a 3’ polyadenine sequence taught by Chiang et al., are used for the same purpose (ie., serving as a template RNA for synthesizing a cDNA) and the forward primer and reverse primer taught by Linnarson and the forward primer and reverse primer taught by Seligmann et al., are used for the same purpose (ie., amplifying the product nucleic acid in step c) of claim 46). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform step (c) of claim 46 using a different template RNA sample (ie., a template RNA sample containing siRNA comprising a 3’ polyadenine sequence) and amplifying the product nucleic acid in step c) of claim 46 using the forward primer and the reverse primer taught by Seligmann et al., and chemically attaching the amplified product nucleic acid of claim 47 and the one or more nucleic acid capture molecules having a sequence complementary to the capture sequences on the NPPF amplicon taught by Seligmann et al., to a surface so that the at least portion of the capture sequence specifically binds to a surface-attached sequencing platform oligonucleotide on the sequencing platform (ie., the one or more nucleic acid capture molecules having a sequence complementary to the capture sequences on the NPPF amplicon taught by Seligmann et al.,) and the amplified product nucleic acids is sequenced by the sequencing platform that comprises the surface-attached sequencing platform oligonucleotide that captures the at least portion of the capture sequence of the sequencing platform adapter construct in view of the prior arts of Linnarson, Chiang et al., and Seligmann et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
9.	 No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 3, 2021